—Order, Supreme Court, New York County (Marylin Diamond, J.), entered June 21, 2000, which, inter alia, granted defendant’s motion for an upward modification of the child support provisions of a separation agreement only to the extent of ordering a hearing upon condition that defendant escrow $5,000 with her attorney to secure a possible award of attorneys’ fees to plaintiff for such hearing, unanimously affirmed, without costs.
The escrow payment that the motion court directed from defendant as a condition to going forward with her application for an upward modification of child support was a proper exercise of discretion based on the court’s “wariness” with “the accuracy and completeness of the statements contained in defendant’s affidavits given her previous history of not being completely candid” (see, Abitbol v Abitbol, 179 AD2d 595). We have considered and rejected defendant’s other arguments. Concur — Tom, J. P., Andrias, Ellerin, Wallach and Friedman, JJ.